Citation Nr: 0915561	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-34 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
and joint disease of the lumbar spine with X-ray evidence of 
compression fractures, T9 through L1, with associated left L5 
mild radiculopathy, claimed as sciatic nerve damage with 
tingling of the left leg, to include as secondary to the 
service-connected disability of chronic low back strain.  

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain prior to September 16, 2008, and in 
excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Togus, Maine.  
Specifically, this appeal ensued following an April 2007 
rating decision at which time a claim for a rating in excess 
of 20 percent for chronic low back strain was denied, as was 
a claim for service connection for the back disorder as 
listed on the title page.  The Veteran appealed, and in an 
October 2008 decision, the RO increased his disability rating 
for chronic low back strain from 20 percent to 40 percent, 
effective the date of VA examination on September 16, 2008.  
The 2007 denial of the service connection claim was confirmed 
and continued.  

A videoconference hearing was held in March 2009 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

It is necessary to clarify the increased rating issue on 
appeal.  Since the Veteran perfected his appeal from the 2007 
denial of his claim for an increased rating, the issue is now 
reclassified as to whether he was entitled to a rating in 
excess of 20 percent for the period prior to September 16, 
2008, as well as whether he is entitled to a disability 
rating higher than 40 percent from September 16, 2008.  AB v. 
Brown, 6 Vet. App. 35 (1993).  (After the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Therefore, the 
increased rating issue on appeal has been rephrased as on the 
title page.  


FINDINGS OF FACT

1.  Degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbar spine with X-ray evidence of 
compression fractures at T9 through L1 with associated left 
L5 mild radiculopathy, were not present during service, or 
within one year of he Veteran's discharge from service, and 
are not etiologically related to service or to any service-
connected disability.  

2.  Prior to September 16, 2008, neither severe limitation of 
motion or lumbosacral strain, unfavorable ankylosis or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine was demonstrated.  

3.  As of September 16, 2008, there is severe limitation of 
motion of the lumbar spine; however, there is no unfavorable 
ankylosis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  DDD and DJD of the lumbar spine with X-ray evidence of 
compression fractures at T9 through L1 with associated left 
L5 mild radiculopathy were not incurred in or aggravated by 
active duty; the incurrence or aggravation of DJD of the 
lumbar spine during service may not be presumed, and a low 
back disability is not proximately due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for a rating in excess of 20 percent for 
chronic low back strain prior to September 16, 2008, and in 
excess of 40 percent thereafter, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, Diagnostic Codes (DCs), 5235-5243 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a letter to 
the Veteran from the RO in January 2007 specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in January 2007 
mentioned above.  

Factual Background

The service treatment records (STRs) reflect that the Veteran 
was seen for back pain in June 1970 after a motor vehicle 
accident with impression contusion of T-spine.  Postservice, 
at a private facility in April 1975, he complained of left 
back pain and kidney pain.  Upon VA examination in June 1975, 
chronic low back strain as the result of a postural defect 
with no definite evidence of relationship to trauma was 
noted.  Service connection was granted for chronic low back 
strain upon rating determination in August 1975.  

VA evaluation in August 1977 found the Veteran to be 
moderately obese, with only slight tenderness over the 
sacroiliac joints, especially more so on the left side.  He 
could walk on toes and heels, and could bend over and touch 
the floor.  There was slight pain on lateral twisting when he 
stood upright.  There was no definite pain on either flexion 
or extension.  The examiner opined that the Veteran's 
discomfort was slight in nature.  

Private treatment records dated from 1982 through the early 
1990 show that the claimant was seen for occasional low back 
problems.  

VA outpatient records in 1991 show that the Veteran was seen 
for some low back discomfort.  When examined in January 1992, 
he had full range of motion, although he complained of daily 
intermittent back pain.  He denied any tingling or numbness 
in the inferior extremities.  Reference was made to a 
computerized tomography (CT) scan of the lumbosacral spine in 
February 1991 which revealed mild bulging disk margins 
centrally at L4-5 and L5-S1 without evidence of focal disk 
herniation, neural foraminal or canal stenosis.  

Upon additional VA low back examination in June 2002, a 
history of occasional low back discomfort with prolonged 
weight-bearing, heavy lifting, or repetitive bending was 
noted.  The claimant did not describe weakness, but the back 
did tire easily.  There were no true flares.  On exam, there 
were no discernible lumbar paravertebral muscle spasms.  
Forward bending was from 0 - 65 degrees without significant 
discomfort and further flexion was not possible due to 
protuberant abdomen.  He could hyperextend 0-20 degrees with 
some discomfort at the end point.  He could side bend either 
side to 30 degrees with some stiffness at the end point and 
rotate bilaterally 0-35 degrees with some stiffness at the 
end point.  He was able to heel and toe point without 
difficulty.  The assessment was chronic low back strain  

At the time of VA examination in February 2007, the Veteran 
reported low back discomfort that was intensified by 
prolonged sitting, stand, any repetitive bending, or any 
heavy lifting.  There was also occasional numbness into the 
left lower extremity.  On exam, range of motion of the lumbar 
spine was to 0 to 60 degrees out of 70 with pain at 50 
degrees.  Hyperextension was from 0 to 15 degrees out of 30 
degrees with pain at the endpoint, side bends to either side 
were from 0 to 30 degrees, and rotation to either side was 
from 0 to 45 degrees out of 45 with tightness at the 
endpoint.  It was estimated that at the end of a long weight-
bearing day, or after any repetitive bending, or heavy 
lifting, that the range of motion would be reduced to 0 to 45 
degrees secondary to pain.  Straight leg raising was to 60 
degrees without radicular sign.  Sensation was intact to 
pinprick and light touch in the lower extremities.  Muscle 
strength testing revealed some diminished planter flexor 
muscles on the left.  The Veteran walked with a nonantalgic 
gait.  He could toe and heel stand without difficulty.  The 
examiner noted that there was an exaggerated lumbar lordotic 
curve.  There was no discernible lumbar paravertebral muscle 
spasm noted on exam.  Review of the most recent imaging 
studies from April 2006 revealed moderate sized traumatic 
compression fractures at T9 through L1 vertebral bodies and 
moderately tight foraminal narrowing L4 through S1.  

At a personal hearing in March 2007, the Veteran provided 
testimony in support of his claims.  The transcript of the 
hearing has been reviewed by the Board.  

Private treatment records (some not previously of record) 
were received into the record in late 2007 which showed that 
the claimant was seen in the late 1980s for injuries to the 
low back suffered at work.  X-ray from October 1987 showed no 
structural or traumatic bony abnormality.  The intervertebral 
disc spaces and soft tissues had a normal appearance.  X-rays 
and CT scan from March 1989 showed vertebral bodes of normal 
stature and preserved disc spaces.  There was no evidence of 
spondylolysis, but there was a slight lower thoracic upper 
lumbar scoliosis convex to the right.  Also, degenerative 
spurring was seen in the lower thoracic spine.  

VA treatment records dated from 2006 through 2008 show 
complaints of low back pain at many levels of the lumbar 
spine along with a long history of chiropractic care.  Of 
record are records of the Veteran's visits to a chiropractor 
in 2007 for treatment.  A magnetic resonance imaging (MRI) 
from April 2007 found mild degenerative changes throughout 
the lumbar spine with no evidence of focal disc herniation or 
canal stenosis at any level.  

Added to the record in November 2007 was an excerpt from a 
medical treatise regarding arthritis.  The medical evidence 
submitted reflects that primary osteoarthritis may be due to 
the normal wear and tear of aging.  Secondary osteoarthritis 
may be caused by a previous injury, congenital deformity, 
previous joint damage, or overuse of a joint for prolonged 
periods of time.  Some forms of arthritis appear to be 
hereditary.  

When examined by VA in September 2008, the examiner noted 
that the claims file was reviewed.  The examiner said that 
the Veteran related that his DDD and DJD were diagnosed in 
1975 although there was evidence to this effect.  The Veteran 
also gave a history of being involved in a vehicle accident 
during service, and that was when his low back pain started.  
Currently, his back pain was present all of the time, with 
variations in intensity.  The pain was in the lower half of 
his lumbar area with occasional pain in the tailbone.  He 
also claimed radiation of pain into the left lateral leg to 
the upper calf.  The Veteran claimed that his low back 
weakness was diminished with lifting, bending, and prolonged 
driving, as well as marked stiffness and muscular spasms.  

On exam, the Veteran was found to be markedly obese with a 
markedly protuberant abdomen.  He walked with a limp, but his 
crests were found to be level.  He claimed a diminished 
sensation in the left lumbosacral spine area, the left 
posterior thigh, the left posterior calf, and the dorsum of 
the left foot, but also the right medial foot.  Truncal range 
of motion showed flexion of 20 degrees with pain starting at 
10 degrees out of 90 degrees, which was considered a severe 
limitation of motion.  There was no extension.  Lateral 
bending bilaterally, and rotation to 5 degrees out of 30 
degrees which was also noted to be severe.  Rapid repetitive 
range of motion increased pain with no change in performance.  
The Veteran claimed easy fatigability and diminished 
endurance.  Toe and heel walking was done adequately.  X-rays 
revealed multi-level isolated spur formation.  There were old 
compression fractures involving the lower thoracic spine with 
approximately 15% loss in height.  The upper lumbar sine 
displayed rotary scoliosis.  Lumbar spine MRI in April 2007 
revealed mild degenerative changes throughout with no 
evidence of focal disc herniation or canal stenosis at any 
level.  

The examiner's impression was of chronic lumbosacral strain 
with spondylosis, lumbar spine, DJD with X-ray evidence of 
old lower thoracic compression fractures.  

In a comment, the examiner noted that only the chronic low 
back strain could be linked to military service.  The other 
pathology was due to aging, lifestyle, industrial accidents, 
obesity, and hereditary predisposition.  

The examiner was asked to explain how much of the range of 
motion were directly related to his service-connected low 
back strain and how much could be attributed to his non-
service connected DDD of the lumbar spine.  The examiner 
responded in an October 2008 note that with the low back 
strain, the range of motion was limited only during flare-
ups.  The rest of the time the range of motion was within 
normal limits.  



Service Connection

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection in certain circumstances may also be 
granted were a disorder is proximately due to, the result of, 
or aggravated by a service connected disorder.  38 C.F.R. 
§ 3.310.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine with X-ray evidence of 
compression fractures, T9 through L1, with associated left L5 
mild radiculopathy, claimed as sciatic nerve damage with 
tingling of the left leg, to include as secondary to the 
service-connected disability of chronic low back strain.

Initially, as to the issue of direct service connection, it 
is noted that while the Veteran was seen for low back 
complaints following a vehicle accident during service, no 
chronic back disorders, other than low back strain, may be 
found to have been incurred during service.  DDD/DJD or 
compression fractures and radiculopathy were not shown during 
service or within the first year after service.  Moreover, 
there is no medical opinion that purports to relate any 
current low back disability directly to service (other than 
the low back strain).  While medical treatise evidence 
relates that osteoarthritis can be incurred from trauma, it 
was specifically noted by a medical examiner that, in this 
case, the Veteran's current low back disorders were the 
result of other factors, to include age, post service 
accidents, and hereditary predisposition.  Such an opinion is 
corroborated by the record in that no low back disorder, 
other than strain, was noted during service or for many years 
thereafter and after additional back injuries as indicated 
upon private treatment records dated in the late 1980s.  
Accordingly, service connection on either a direct or 
presumptive basis is not in order.  

With respect to the secondary service connection claim, 
service connection has been in effect for chronic low back 
strain for many years.  And, as noted above, many years after 
service, he was also diagnosed with numerous additional low 
back disorders, to include DDD and DJD of the lumbar spine.  
The question now before the Board is whether the Veteran's 
current low back disabilities are proximately due to, the 
result of, or aggravated by his service-connected chronic low 
back strain.  

After review of the record, the Board concludes that low back 
disorders of record are not the result of the Veteran's 
service-connected low back strain.  Other than his own self-
serving statements, there is nothing in the record that 
supports this assertion.  The evidence is clear, and the 
Veteran's DDD and DJD of the low back with compression 
fractures and radiculopathy were simply not shown by the 
evidence of record until many years after service.  There are 
post service X-rays that are negative for these clinical 
findings until many years after service, and, as already 
discussed, the only medical opinion to address the question 
of medical nexus weighs against the claim of primary or 
secondary service connection.  

Final Consideration as to Service Connection Claim

The Board finds that the 2008 VA medical opinion as 
summarized above - based on review of the Veteran's claims 
file, to include service treatment, as well as physical 
examination of the Veteran, and supported by stated 
rationale-constitutes probative evidence on the medical nexus 
question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In adjudicating the claim for service connection for low back 
disorders, the Board has considered the Veteran's assertions 
those of his family members and his representative, advanced 
on his behalf.  However, this claim turns on the matter of a 
medical relationship, or nexus.  As laypersons without the 
appropriate medical training and expertise, neither the 
Veteran, his family, or his representative, are competent to 
provide a probative opinion on such a matter.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For that reason, their unsupported assertions, 
without more, simply do not constitute persuasive evidence in 
support of the claim.

For all the foregoing reasons, the claim for service 
connection for DDD/DJD of the lumbar spine with X-ray 
evidence of compression fractures, T9 through L1, with 
associated left L5 mild radiculopathy, on a direct or 
secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

Entitlement to a rating in excess of 20 percent for chronic 
low back strain prior to September 16, 2008, and in excess of 
40 percent thereafter.

Legal Criteria

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under  38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The criteria for evaluating diseases or injuries of the spine 
under 38 C.F.R. § 4.71a were amended effective September 26, 
2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the current 
claim was filed after that "new" criteria apply to this 
appeal.

According to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), DC 
5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50% rating requires evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from September 
26, 2003).

As noted earlier, it has been determined that service 
connection is not warranted for arthritic changes in the 
spine, to include DDD and DJD.  Thus, the Veteran is not 
service connected for intervertebral disc syndrome or 
residuals of a fractured vertebra, or degenerative arthritis.  
Accordingly, DCs 5003, 5285, 5243, and 5293 are not for 
application.  See 38 C.F.R. § 4.71a, DCs, 5285, 5293 (2003), 
5003, 5243 (2008).

Analysis

The Veteran is currently assigned a 20 percent disability 
evaluation for chronic lumbar strain prior to September 16, 
2008, and a rating of 40 percent thereafter.  After reviewing 
the clinical findings of record, the Board concludes that 
these ratings are correct.  The clinical evidence of record 
(as summarized in detail above) simply does not reflect the 
degree of impairment of range of motion that would result in 
a rating of 40 percent at any time during the periods in 
question until the VA examination on September 16, 2008.  For 
example, he had forward flexion to 60 degrees out of 70 when 
examined in February 2007.  This range of motion was limited 
to 20 degrees at the time of the 2008 evaluation.  Thus, a 
rating in excess of 20 percent is not warranted prior to 
September 16, 2008, and, as the Veteran does not show 
favorable ankylosis of the spine at any point, a rating in 
excess of 40 percent is not warranted thereafter.  It is 
noted that 40 percent is the maximum rating for limitation of 
motion under the pertinent criteria.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine with X-ray evidence of 
compression fractures, T9 through L1, with associated left L5 
mild radiculopathy, claimed as sciatic nerve damage with 
tingling of the left leg, to include as secondary to the 
service-connected disability of chronic low back strain, is 
denied.  

Entitlement to a rating in excess of 20 percent for chronic 
low back strain prior to September 16, 2008, and in excess of 
40 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


